Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 3 - 6, drawn to a first (single) hollow body only.
Group 2, claim(s) 8 and 11, drawn to a second (double) hollow body.
Group 3, claim(s) 2, 10 and 16-18 drawn to first air suctioning interface.
Group 4, claim(s) 7, 9, 12 and 15, drawn to having a non-optional pushbutton.
Group 5, claim(s) 13 drawn to a ventilator with a closed distal end.
Group 6, claim(s) 14 drawn to a sliding belt.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the Groups 1- 6 lack unity of invention from each other group because even though the inventions of these groups require the technical feature of an active breathing system for an aseptic overalls arranged to be worn by a user comprising: an aeration device to enable orientation of surrounding air of a cleanroom (essentially the subject matter of claim 1 as the subject matter of claim 1 is shared between each of the above groups), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Braman (US 3,525,334 A).
As to Claim 1, Braman discloses an active breathing system for an aseptic overalls arranged to be worn by a user comprising (See Col. 2, Lines 70 -74 and Col. 3, Lines 1 - 5, aeration device (blower 51) is integrated into garment assembly 10 which comprises suiting, wherein jacket 12 is pressed into pants 11 and joined together via straps 31 to form overalls) : an aeration device to make it possible for an orientation of the surrounding air of a cleanroom external to said aseptic overalls in an inner portion of said aseptic overalls, said aeration device being arranged to be located inside said aseptic overalls and comprises (See Figs. 1 and  5 - 6, Col. 1, Lines 58 - 64, aeration device (blower 51) performs cross-flow aeration from surrounding air of cleanroom to inner environment of aseptic overalls (garment assembly 10)) a first longitudinal hollow body  arranged to receive a ventilator which is arranged to be connected to an energy source (See Figs. 1, and Figs. 3 - 4, and Col. 3, Lines 45 - 60, teaching aeration device positioned in the interior of aseptic overalls (garment assembly 10) configured to receive a ventilator (fan 63), where fan 63 exchanges fresh air or gas for stale or noxious air or gas in a space (the suit); where further fan 63 is connected to an energy source (battery 62)., an air suctioning tube in fluidic communication with said longitudinal hollow body (See Annotated Figs. 1, and Figs. 3 - 4, and Col. 3, Lines   52 - 61, Branham discloses air suctioning tube  (inlet, air 52) in fluidic communication with longitudinal hollow body (blower 51, draws in air into the suiting), a surrounding air outlet also in fluidic communication with said longitudinal hollow body, and arranged to direct the surrounding air upwards (See Annotated Figs. 1, and Figs. 3 - 4, surrounding air outlet (outlet, exhaust 59) is in communication with the inner air environment of aseptic overalls (garment assembly 10)  by ventilator (fan 63), where , where fan 63 exchanges fresh air or gas for stale or noxious air or gas in a space),  an air inlet means arranged to be situated on an aseptic overalls and arranged to make it possible for the enable passage of the surrounding air on the outside of said overalls in an inner portion of said overalls, said air inlet means making it possible to supply enabling supplying said surrounding air suctioning tube of said aeration device (See Annotated Figs. 1, and Figs. 3 - 4, air inlet (52) means situated on aseptic overalls (garment assembly 10) and arranged to enable passage of surrounding air on the outside of said overalls (garment assembly 10) in an inner portion of overalls (see Fig. 1), where air inlet enables supplying surrounding air suctioning tube (inlet, air 52) of aeration device (blower 51).

    PNG
    media_image1.png
    754
    1565
    media_image1.png
    Greyscale

A telephone call was made to Attorney Gregory A. Sebald on 4/26/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732